On Rehearing.
Per Curiam.
On the basis of the decision of the United States Supreme Court in Avery v. Midland County (1968), 390 US 474 (88 S Ct 1114, 20 L Ed 2d 45), the majority opinion of this Court in this case reported at 9 Mich App 349 is reversed and Const 1963, art 7, § 7, is declared unconstitutional under the Constitution of the United States as interpreted by Avery.
A review of the mandatory guidelines prescribed by PA 1966, No 261, § 4(a) through (h) (CL 1948, §46.404 [Stat Ann 1968 Cum Supp § 5.359(4)]), convinces us that they meet Federal standards of apportionment and that they are reasonable and proper. We so hold.
A review of the apportionment plan adopted and filed by the board of supervisors of Ontonagon county convinces us that it meets the requirements of PA 1966, No 261,  and we so hold.
T. Gr. Kavanagh, P. J., and J. H. G-illis and Quinn, JJ., concurred.